12/16/2019
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                        December 3, 2019 Session

         BONNIE R. LOVELL V. WARREN COUNTY, TENNESSEE

                 Appeal from the Circuit Court for Warren County
                       No. 117     Barry R. Tidwell, Judge


                           No. M2019-00582-COA-R3-CV


A woman was incarcerated after being arrested and charged with several crimes. Prior to
trial, the charges against her were dropped and she was released. Within a year of her
release, the woman filed a claim against the county for false imprisonment. The county
moved for summary judgment, asserting that the complaint was barred by the one-year
statute of limitations. The trial court granted the county’s motion and the woman
appealed. We reverse the trial court’s judgment and hold that the statute of limitations
for false imprisonment claims does not begin to run until the imprisonment ends.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Reversed and
                                    Remanded

ANDY D. BENNETT, J., delivered the opinion of the Court, in which FRANK G. CLEMENT,
JR., P.J., M.S., and RICHARD H. DINKINS, J., joined.

Robert Samuel Peters, Winchester, Tennessee, for the appellant, Bonnie R. Lovell.

Robert Oliver Bratcher, McMinnville, Tennessee, for the appellee, Warren County,
Tennessee.

                                      OPINION

                      FACTUAL AND PROCEDURAL BACKGROUND

       Bonnie R. Lovell was arrested on August 16, 2012, and charged with various
crimes. She was taken to the Warren County jail, where she remained until August 5,
2013, when the local district attorney general dismissed the charges against her and
released her from jail. On June 16, 2014, Ms. Lovell filed a complaint against Warren
County pursuant to the Tennessee Governmental Tort Liability Act (“GTLA”), Tenn.
Code Ann. §§ 29-20-101‒313. She sought damages for false imprisonment.1

        Warren County answered the complaint and asserted several affirmative defenses.
The County then moved for summary judgment, asserting that (1) Ms. Lovell’s claim was
barred by the statute of limitations, (2) Ms. Lovell sued the wrong governmental entity,
and (3) ultimate control of the case rested with the local district attorney general’s office
rather than with the Warren County Sheriff’s office. The trial court awarded the County
summary judgment after concluding that Ms. Lovell’s complaint was barred by the
statute of limitations. The court wrote:

               Tennessee Code Annotated § 28-3-104(a)(1)(A) provides that
       “except as provide[d] in subsection (a)(2), the following actions shall be
       commenced within one (1) year after the cause of action accrued: Actions
       for libel, injuries to the person, false imprisonment, malicious prosecution,
       or breach of marriage promise.”

              To recover under the tort of false arrest and imprisonment, a plaintiff
       must prove: “(1) the detention or restraint of one against his will and (2) the
       unlawfulness of such detention or restraint.” Coffee v. Peterbilt of
       Nashville, Inc., 795 S.W.2d 656, 659 (Tenn. 1990). The claim accrues at
       the time of arrest and imprisonment. Gray v. 26th Judicial Task Force, No.
       02A01-9609-CV-00218, 1997 WL 379141, at *2 (Tenn. Ct. App. W.S.,
       July 8, 1997) (citing Dunn v. Tennessee, 697 F.2d 121, 127 (6th Cir.
       1982)). See also Crowe v. Bradley Equipment Rentals and Sales, Inc. No.
       E2008-02744-COA-R3-CV, 2010 WL 1241550, at *5 (Tenn. Ct. App.
       March 31, 2010). The Court finds that the filing of this lawsuit is clearly
       outside the one (1) year statute of limitations period, and the case should be
       dismissed.

With regard to the other two grounds on which the County based its motion, the court
found there were genuine issues of material fact that prevented those issues from being
decided on summary judgment. Ms. Lovell appealed the trial court’s dismissal of her
complaint on statute of limitations grounds.

                                             ANALYSIS

       Summary judgment is appropriate when “the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, show that

1
 Ms. Lovell alleged that the deputies of the Warren County Sheriff’s Office were in possession of
exculpatory evidence that they withheld from Ms. Lovell and that she would not have been prosecuted if
that evidence had been disclosed to Ms. Lovell and her attorney.
                                                -2-
there is no genuine issue as to any material fact and that the moving party is entitled to a
judgment as a matter of law.” TENN. R. CIV. P. 56.04. We review a trial court’s ruling
on a motion for summary judgment de novo, with no presumption of correctness afforded
to the trial court’s determination. Rye v. Women’s Care Ctr. of Memphis, MPLLC, 477
S.W.3d 235, 250 (Tenn. 2015). The question whether a claim is barred by a statute of
limitations is a question of law that we review de novo. Redwing v. Catholic Bishop for
Diocese of Memphis, 363 S.W.3d 436, 456 (Tenn. 2012); Brown v. Erachem Comilog,
Inc., 231 S.W.3d 918, 921 (Tenn. 2007).

       The parties do not dispute that Ms. Lovell’s claim for false imprisonment is
subject to the one-year statute of limitations found in Tenn. Code Ann. § 28-3-
104(a)(1)(A). According to that statute, an action for false imprisonment “shall be
commenced within one (1) year after the cause of action accrued.” Tenn. Code Ann.
§ 28-3-104(a)(1)(A); see also Tenn. Code Ann. § 29-20-305(b) (providing that GTLA
actions “must be commenced within twelve (12) months after the cause of action arises”).
The parties disagree on when Ms. Lovell’s cause of action accrued. The County asserts
that her cause of action accrued on August 16, 2012, when she was arrested and first
placed in jail. Ms. Lovell asserts that her cause of action did not accrue until she was
released on August 5, 2013. Ms. Lovell filed her complaint on June 16, 2014. If the
County is correct, her claim is barred. If Ms. Lovell is correct, her complaint is not
barred.

       The County relies on Gray v. 26th Judicial Drug Task Force, Nos. 02A01-9609-
CV-00218, C95-279, 1997 WL 379141 (Tenn. Ct. App. July 8, 1997), to support its
argument that the trial court was correct in ruling that the statute of limitations for Ms.
Lovell’s false imprisonment claim began running when she was arrested and imprisoned.
The facts of Gray are distinguishable, however, from the facts here, and the court’s
analysis in Gray does not determine the outcome for Ms. Lovell. The cases are similar in
the sense that, like Ms. Lovell, the plaintiff in Gray was arrested, charged, and
imprisoned before the case against him was dismissed prior to trial. Gray, 1997 WL
379141, at *1. Unlike Ms. Lovell, however, Mr. Gray’s causes of action included false
arrest, false imprisonment, and malicious prosecution, in addition to civil rights
violations. Id. In determining when the statute of limitations began to run on Mr. Gray’s
claims, the Gray court treated the claims for false arrest and false imprisonment as one,
stating “Gray’s claims for false arrest and false imprisonment accrued on January 14,
1994, the date of his arrest.” Id. at *2. The Gray court based this determination on a
Sixth Circuit Court of Appeals case involving a claim for false arrest, id., wherein the
Sixth Circuit found that the plaintiff’s wrongful incarceration was an “ill effect” from the
false arrest and was “not independently actionable.” McCune v. City of Grand Rapids,
842 F.2d 903, 906 (6th Cir. 1988). The Gray court did not treat the claim for false
imprisonment as a separate claim, distinct from that of false arrest. Gray, 1997 WL
379141, at *2.


                                           -3-
      In this case, by contrast, Ms. Lovell did not assert a claim for false arrest. Her
claim for false imprisonment stands alone. The Supreme Court of the United States
considered the question when the statute of limitations begins to run on false
imprisonment claims in Wallace v. Kato, 549 U.S. 384 (2007), and it held as follows:

       The running of the statute of limitations on false imprisonment is subject to
       a distinctive rule—dictated, perhaps, by the reality that the victim may not
       be able to sue while he is still imprisoned: “Limitations begin to run against
       an action for false imprisonment when the alleged false imprisonment
       ends.” 2 H. WOOD, LIMITATION OF ACTIONS § 187d(4), p. 878 (rev. 4th ed.
       1916); see also 4 RESTATEMENT (SECOND) OF TORTS § 899, Comment c
       (1977); A. UNDERHILL, PRINCIPLES OF LAW OF TORTS 202 (1881).

Wallace, 549 U.S. at 389. “Thus,” the Wallace Court explained, “to determine the
beginning of the limitations period in this case, we must determine when petitioner’s
false imprisonment came to an end.” Id.; see also RESTATEMENT (SECOND) OF TORTS §
899 (1979) (stating that statute of limitations for false imprisonment, “begins to run only
when the imprisonment ends, since the period of imprisonment is treated as a unit”). The
plaintiff in Wallace filed a civil rights claim against city police officers pursuant to 42
U.S.C. § 1983, and the Court determined that the tort of false imprisonment provided the
proper analogy for determining the accrual date of the civil rights claim. Wallace, 549
U.S. at 386-89.

       Warren County takes the position that the typical incarcerated individual has
access to the courts and need not wait until he or she is released to file a claim for false
imprisonment. The County’s argument fails to account for an individual who is confined
in a house or other location, where there is no access to the courts until the imprisonment
ends. If we were to base the accrual date for false imprisonment claims on the date the
imprisonment begins, the imprisoned person who is confined for more than a year with
no access to the courts would be denied the right to assert a claim at all. The Redwing
Court described the purpose of statutes of limitations thusly:

       Statutes of limitations promote fairness and justice. Pero’s Steak &
       Spaghetti House v. Lee, 90 S.W.3d 614, 621 (Tenn. 2002). They are
       shields, not swords, Lawman v. Barnett, 180 Tenn. 546, 565, 177 S.W.2d
121, 128 (1944), and they reflect “‘a societal choice that actions must be
       brought within a certain time period.’” Parrish v. Marquis, 172 S.W.3d
526, 532 (Tenn. 2005) (quoting Palmer Dev. Corp. v. Gordon, 1999 ME
22, ¶ 11, 723 A.2d 881, 884). They are based on the presumption that
       persons with the legal capacity to litigate will not delay bringing suit on a
       meritorious claim beyond a reasonable time. Hackworth v. Ralston Purina
       Co., 214 Tenn. 506, 510, 381 S.W.2d 292, 294 (1964); see also


                                           -4-
       Riddlesbarger v. Hartford Ins. Co., 74 U.S. 386, 390, 7 Wall. 386, 19 L. Ed.
257 (1869).

Redwing, 363 S.W.3d at 456. If we held that the statute of limitations for false
imprisonment begins to run on the date the imprisonment or confinement begins, a
plaintiff may be denied the opportunity to file an action for false imprisonment due to
circumstances beyond his or her control. We would not be promoting fairness and
justice, and the statute of limitations would be wielded as a sword rather than as a shield,
contrary to the dictates of Redwing.

       Consistent with the United States Supreme Court’s holding in Wallace v. Kato and
with the Restatement (Second) of Torts, § 899, we hold that a false imprisonment cause
of action does not accrue, and the statute of limitations does not begin to run, until the
termination of the imprisonment alleged.

                                       CONCLUSION

       The judgment of the trial court is reversed, and this matter is remanded for further
proceedings consistent with this opinion. Costs of appeal shall be assessed against the
appellee, Warren County, Tennessee, for which execution may issue if necessary.


                                                  ________________________________
                                                  ANDY D. BENNETT, JUDGE




                                           -5-